519 So. 2d 771 (1988)
Brent Stevens BOUDREAUX
v.
LEBLANC WELDING & CONSTRUCTION, INC., and Mobil Oil Corporation.
Nos. 88-C-0064, 88-C-0072.
Supreme Court of Louisiana.
February 12, 1988.
PER CURIAM.
Granted.
The summary judgment by the trial court is vacated and set aside; the judgment of the court of appeal, 515 So. 2d 809, is vacated and set aside. The case is remanded for trial on the merits and full development of the facts concerning liability, the lower courts thereafter to rule on questions and extent of coverage.
REMANDED.
*772 CALOGERO, J., concurs, but would simply deny the application in No. 88-C-0064.